                    UNITED STATES DISTRICT COURT
          FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.2.2
                               Western Division

Jack D McCullough
                               Plaintiff,
v.                                                  Case No.: 3:17−cv−50116
                                                    Honorable Frederick J. Kapala
Brion Hanley, et al.
                               Defendant.



                        NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Monday, December 17, 2018:


       MINUTE entry before the Honorable Iain D. Johnston: Attorney Aisha Davis'
motino to withdraw [202] is granted because other attorneys from her former firm remain
as counsel for the plaintiff. The clerk is directed to terminate the appearance of Ms. Davis.
Presentment of the motion set for 12/28/2018 is stricken. (yxp, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.

For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
